Title: From George Washington to Clement Biddle, 8 January 1784
From: Washington, George
To: Biddle, Clement



Dear Sir,
Mount Vernon 8th Jan. 1784.

Be so good as to send me by the Post, or any other safe & expeditious conveyance, 70 Yards of livery lace three quarters,

or Inch wide; or any width between—Direct it to the care of the Postmaster in Alexandria. The lace should be red & white.
I will thank you also for sending me, if an oppertunity should offer soon by Water, one hundred weight, or even a Barrel of good Coffee. Pray forwd the Acct between us that I may discharge the Balle if it is against me. My Compliments in which Mrs Washington joins are offered to Mrs Biddle & Mrs Shaw.I am—Dr Sir Yr Most Obedt Servt

Go: Washington

